
	
		II
		Calendar No. 644
		110th CONGRESS
		2d Session
		S. 1341
		[Report No. 110–292]
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mr. Kyl (for himself and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the exchange of certain Bureau of Land
		  Management land in Pima County, Arizona, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Las Cienegas Enhancement and Saguaro
			 National Park Boundary Adjustment Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Las
			 Cienegas National Conservation Area.
			(2)CountyThe
			 term County means Pima County, Arizona.
			(3)Federal
			 landThe term Federal land means the Sahuarita
			 parcel of land, as generally depicted on the map entitled Las Cienegas
			 Enhancement Act—Federal Land and dated April 17, 2007.
			(4)LandownerThe
			 term landowner means Las Cienegas Conservation, LLC.
			(5)Non-federal
			 landThe term non-Federal land means—
				(A)the
			 Empirita-Simonson parcel of land consisting of approximately 2,392 acres, as
			 generally depicted on the map entitled Las Cienegas Enhancement
			 Act—Non-Federal Land and dated April 17, 2007; and
				(B)the Bloom parcel
			 of land consisting of approximately 160 acres, as generally depicted on the map
			 entitled Saguaro National Park, Bloom Tract and dated April 17,
			 2007.
				(6)ParkThe
			 term Park means Saguaro National Park.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Well
			 siteThe term well site means a well site that
			 consists of approximately 98 acres of land, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Non-Federal Land and dated
			 April 17, 2007.
			3.Land
			 exchange
			(a)In
			 generalIf the landowner offers to convey to the Secretary title
			 to the non-Federal land that is acceptable to the Secretary, the Secretary
			 shall—
				(1)accept the offer;
			 and
				(2)simultaneously
			 convey to the landowner all right, title, and interest of the United States in
			 and to the Federal land.
				(b)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalAs of the date of enactment of this Act, the value of the
			 Federal land and the non-Federal land—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land shall be
			 appraised by an independent, qualified appraiser that is agreed to by the
			 Secretary and the landowner.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall—
						(i)be conducted in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(ii)not later than
			 180 days after the date of enactment of this Act, be submitted to the Secretary
			 and the landowner for approval.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 is not equal, the value may be equalized by—
						(i)the Secretary by
			 making a cash equalization payment to the landowner;
						(ii)the landowner by
			 making a cash equalization payment to the Secretary; or
						(iii)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Amount of
			 paymentNotwithstanding section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash
			 equalization payment under subparagraph (A)(ii) in an amount that exceeds 25
			 percent of the value of the Federal land.
					(C)Cash
			 equalization payments
						(i)DispositionAny
			 cash equalization payments received by the Secretary under subparagraph (A)(ii)
			 shall be deposited in the Federal Land Disposal Account established by section
			 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C.
			 2305(a)).
						(ii)UseAmounts
			 deposited under clause (i) shall be available to the Secretary, without further
			 appropriation and until expended, for the acquisition of land and interests in
			 land in southern Arizona.
						(c)Conditions of
			 conveyance
				(1)In
			 generalAs a condition of the conveyance of the Federal land to
			 the landowner, the landowner shall—
					(A)pay the costs of
			 carrying out the exchange of the Federal land and the non-Federal land under
			 this section, including any direct costs relating to any environmental reviews
			 and any required mitigation of the Federal land;
					(B)enter into an
			 agreement with the County to convey to the County the well site; and
					(C)relinquish to the
			 County any water rights to the well site held by the landowner.
					(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land shall be
			 subject to any easements, rights-of-way, and other valid encumbrances in
			 existence on the date of enactment of this Act.
				(d)Legal
			 descriptionsThe Secretary and the landowner may mutually agree
			 to—
				(1)correct minor
			 errors in the legal descriptions of the Federal land and the non-Federal land;
			 or
				(2)make minor
			 adjustments to the boundaries of the Federal land and the non-Federal
			 land.
				(e)Deadline for
			 completion of exchangeIt is the intent of Congress that the land
			 exchange under this section shall be completed—
				(1)not later than 1
			 year after the date of enactment of this Act; or
				(2)if there is a
			 dispute with respect to the appraisal, not later than 90 days after the date on
			 which the dispute is resolved.
				4.Administration
			(a)Administration
			 of land acquired by the United States
				(1)Empirita-Simonson
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(5)(A) shall—
					(A)become part of the
			 Conservation Area; and
					(B)be administered by
			 the Secretary in accordance with Public Law 106–538 (16 U.S.C.
			 460ooo et seq.).
					(2)Bloom
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(5)(B) shall—
					(A)become part of the
			 Park; and
					(B)be administered by
			 the Secretary in accordance with the Saguaro National Park Establishment Act of
			 1994 (16 U.S.C. 410zz et seq.).
					(b)National
			 conservation area boundary adjustmentThe boundary of the
			 Conservation Area is modified to exclude the 40-acre tract of Bureau of Land
			 Management that is leased to the town of Elgin, Arizona, for a sanitary
			 landfill.
			(c)Road
			 accessNot later than 18 months after the date on which the
			 non-Federal land is acquired by the Secretary, the Secretary shall, in
			 accordance with section 507 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1767), provide to the Secretary of Agriculture a right-of-way
			 through the non-Federal land for motorized public road access to the boundary
			 of the Coronado National Forest.
			
	
		1.Short titleThis Act may be cited as the
			 Las Cienegas Enhancement and Saguaro
			 National Park Boundary Adjustment Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Las
			 Cienegas National Conservation Area.
			(2)CountyThe
			 term County means Pima County, Arizona.
			(3)Federal
			 landThe term Federal land means the parcel of land
			 consisting of approximately 1,196 acres, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Federal Land and dated
			 April 17, 2007.
			(4)Non-federal
			 landThe term non-Federal land means—
				(A)the Empirita-Simonson
			 parcel of land consisting of approximately 2,568 acres, as generally depicted
			 on the map entitled Las Cienegas Enhancement Act—Non-Federal
			 Land and dated April 17, 2007; and
				(B)the Bloom parcel of land
			 consisting of approximately 160 acres, as generally depicted on the map
			 entitled Saguaro National Park, Bloom Tract and dated April 17,
			 2007.
				(5)ParkThe
			 term Park means Saguaro National Park.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)Well
			 siteThe term well site means a well site that
			 consists of approximately 98 acres of land, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Non-Federal Land and dated
			 April 17, 2007.
			3.Land exchange
			(a)In
			 generalIf the owner of the non-Federal land offers to convey to
			 the Secretary title to the non-Federal land that is acceptable to the
			 Secretary, the Secretary shall—
				(1)accept the offer;
			 and
				(2)simultaneously convey to
			 the owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land.
				(b)Valuation, Appraisals,
			 and Equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal
			 land—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal, shall be
			 equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land shall be
			 appraised by an independent, qualified appraiser that is agreed to by the
			 Secretary and the owner of the non-Federal land.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall—
						(i)be conducted in
			 accordance with—
							(I)the Uniform Appraisal
			 Standards for Federal Land Acquisition; and
							(II)the Uniform Standards of
			 Professional Appraisal Practice; and
							(ii)not later than 180 days
			 after the date of enactment of this Act, be submitted to the Secretary and the
			 owner of the non-Federal land for approval.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 is not equal, the value may be equalized by—
						(i)the Secretary making a
			 cash equalization payment to the owner of the non-Federal land;
						(ii)the owner of the
			 non-Federal land making a cash equalization payment to the Secretary; or
						(iii)reducing the acreage of
			 the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash equalization
			 payments
						(i)DispositionAny
			 cash equalization payments received by the Secretary under subparagraph (A)(ii)
			 shall be deposited in the Federal Land Disposal Account established by section
			 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C.
			 2305(a)).
						(ii)UseAmounts
			 deposited under clause (i) shall be available to the Secretary, without further
			 appropriation and until expended, for the acquisition of land and interests in
			 land in southern Arizona.
						(c)Conditions of
			 conveyance
				(1)In
			 generalAs a condition of the conveyance of the Federal land, the
			 owner of the non-Federal land shall—
					(A)pay the costs of carrying
			 out the exchange of the Federal land and the non-Federal land under this
			 section, including any direct costs relating to any environmental reviews and
			 any required mitigation of the Federal land;
					(B)enter into an agreement
			 with the County to convey to the County the well site; and
					(C)relinquish to the County
			 any water rights to the well site held by the owner of the non-Federal
			 land.
					(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land shall be
			 subject to any easements, rights-of-way, and other valid encumbrances in
			 existence on the date of enactment of this Act.
				(d)Legal
			 descriptionsThe Secretary and the owner of the non-Federal land
			 may mutually agree to—
				(1)correct minor errors in
			 the legal descriptions of the Federal land and the non-Federal land; or
				(2)make minor adjustments to
			 the boundaries of the Federal land and the non-Federal land.
				(e)Deadline for completion
			 of exchangeIt is the intent of Congress that the land exchange
			 under this section shall be completed not later than 1 year after the date of
			 enactment of this Act.
			4.Administration
			(a)Administration of land
			 acquired by the United States
				(1)Empirita-Simonson
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(4)(A) shall—
					(A)become part of the
			 Conservation Area; and
					(B)be administered by the
			 Secretary in accordance with Public Law 106–538 (16 U.S.C.
			 460ooo et seq.).
					(2)Bloom
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(4)(B) shall—
					(A)become part of the Park;
			 and
					(B)be administered by the
			 Secretary in accordance with the Saguaro National Park Establishment Act of
			 1994 (16 U.S.C. 410zz et seq.).
					(b)National conservation
			 area boundary adjustmentThe boundary of the Conservation Area is
			 modified to exclude the 40-acre tract of Bureau of Land Management that is
			 leased to the town of Elgin, Arizona, for a sanitary landfill.
			(c)Road
			 accessNot later than 18 months after the date on which the
			 non-Federal land is acquired by the Secretary, the Secretary shall, in
			 accordance with section 507 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1767), provide to the Secretary of Agriculture a right-of-way
			 through the non-Federal land for motorized public road access to the boundary
			 of the Coronado National Forest.
			
	
		April 10, 2008
		Reported with an amendment
	
